DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The negative limitation of “only three-way intersections” is not found in the specification or the drawings.  The figures appear to show four way intersections.  Claims 1-24 are rejected for depending from the above claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 15-17, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. US 2015/0376895 to Fox in view of U.S. Patent Application No. US 2011/0197543 to Lee at al. 
Regarding claim 1, as best understood, Fox discloses a panel having a foam body (abstract) with first and second faces (top and bottom, figs. 2 & 3), a plurality of grooves defining interconnected ventilation channels (106, 105A), the ventilation channels forming two way, three way, and four way intersections of the pedestals, and having walls (four side walls of 104) that extend into the panel from second face (bottoms of plurality of 104) toward the first face (top 100) and a film of gas impervious material (fig. 1A: 33) attached to the first face (top).  
Fox discloses pedestals (104), but not with first and second shapes.  However, Fox discloses the use of various shapes (figs. 5A-5D).  It would have been obvious to one at the time of the invention to use various shapes in order to better allow the venting of gas through the channels.  The pedestals having walls (previously mentioned 
However, the film is not specifically disclosed as being adhered.  Lee discloses adhering a moisture barrier film (Lee para 0006).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fox by using an adhesive, as disclosed by Lee, in order to create a stronger bond.
Regarding claims 2, 16, the first face (top) has a slab (18) on it.
Regarding claims 3, 17, the sides of the panels allow access to the ventilation channels (fig. 3: see access to channels).
Regarding claims 6, 20, the pedestals are arranged adjacent to each other with more than 8 (see figs. 5A-5D).
Regarding claim 15, claim 15 is rejected for reasons cited in the rejection of claim 1.  Additionally, Fox discloses a ventilation stack (fig. 6: 206) in communication with the channels.
Regarding claims 22 and 23, the aligned edges of one set of pedestals is inherently interrupted by adjacent pedestals since they are spaced next to each other, discontinuing a pedestal edge.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. US 2015/0376895 to Fox in view of U.S. Patent Application No. US 2011/0197543 to Lee at al. further in view of U.S. Patent Application No. US 2015/013563 to Hoie et al.
.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. US 2015/0376895 to Fox in view of U.S. Patent Application No. US 2011/0197543 to Lee at al. further in view of U.S. Patent Application No. US 2008/0041004 to Gibbar et al.
Regarding claims 10 and 11, Fox does not disclose the use of pedestals on the first surface.  Gibbar discloses pedestals (spaces adjacent to where 9 points) which create a space (where 9 points) inherently capable of holding tubing.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fox by using such pedestals as disclosed by Gibbar in order to better anchor the panel to the above concrete.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. US 2015/0376895 to Fox in view of U.S. Patent Application No. US 2011/0197543 to Lee at al. further in view of U.S. Patent No. 8,007,205 to Marshal III.
Regarding claim 12, Fox does not disclose gas impervious material on both sides, just one side.  Marshal discloses a sub floor panel with impervious material on both top and bottom sides (36 and 35).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fox by adding an 
Regarding claim 13, the films of Marshal are separate.
Regarding claim 14, the film of Marshal conforms to the contours of the panel.
Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. US 2015/0376895 to Fox in view of U.S. Patent Application No. US 2015/0096249 to Amend. 
Regarding claim 21, Fox discloses a panel having a foam body (abstract) with first and second faces (top and bottom), a plurality of grooves defining interconnected ventilation channels (106, 105A) the ventilation channels forming two way, three way, and four way intersections of the pedestals, and having walls (four side walls of 104) that extend into the panel from second face (bottoms of plurality of 104) toward the first face (top 100) and a film of gas impervious material (fig. 1A: 33) attached to the first face (top).  
Fox discloses pedestals (104), but not with first and second shapes.  However, Fox discloses the use of various shapes (figs. 5A-5D).  It would have been obvious to one at the time of the invention to use various shapes in order to better allow the venting of gas through the channels.  The pedestals having walls (previously mentioned four side walls of 104) which extend from second to first sides and define ventilation channels (channels being intersecting columns and rows of 106).
However, the film is not specifically disclosed as being adhered and affixed to the second face and to the walls extending from the second face (sidewalls of 104).  Amend discloses a moisture resistant film adhered and attached to the bottoms and sides of 
Regarding claim 24, the aligned edges of one set of pedestals is inherently interrupted by adjacent pedestals since they are spaced next to each other, discontinuing a pedestal edge.

Allowable Subject Matter
Claim 25 is allowed for reasons cited in the previous action and the applicant’s amendment of 11/19/21.
Response to Arguments
Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive.  Regarding the applicant’s amendment of “only three-way intersections”, the applicant points to 62 extending across channel 60.  However, when seen in the figures, there appears to be a four way intersection.  In fig. 3, there are 4 component 60s surrounding each component 62.  The applicant does not clearly describe where or how the intersections are comprised of only three way.  The examiner suggests including a figure which clearly shows this limitation.  Additionally, paragraph 0043 does not clearly disclose an “only” three-way intersection.
The applicant argues the recent claim amendments which are addressed above.  The applicant has not shown a clear recitation of the specification to show an intersection of only three-way, and not four.  Also, it should be noted that the examiner has pointed out that the prior art discloses a four way intersection, a four way intersection would include a two way and a three way intersection since there are a total of four passages intersecting.  
The applicant argues the Lee reference as silent to having pedestals.  However, Fox is used to disclose the pedestals in combination with Lee.  The applicant argues the additional references in 
Regarding the Fox in view of Amend rejection of claim 21, the applicant argues the “only three-way” limitation which is addressed above.  

Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is                    (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633